Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed on 19 August 2022 has been entered. Claim 1 has been amended.  Claims 8-20 have been cancelled.  No claims have been added.  Claims 1-7 are still pending in this application, with only claim 1 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tickner et al. (US 9,618,678; hereinafter ‘Tickner’) in view of Parker et al. (US2012/0281432; hereinafter ‘Parker’).
Regarding claim 1, Tickner discloses a luminaire comprising: 
a housing (100, at least fig. 2); 
a light guiding panel (150, at least fig. 2) disposed in the housing, the light guiding panel (150) including a light source aperture (253, at least fig. 2) defined therein, an edge surface (the incident surface of the light guide panel 150 which defines the aperture 253) bounding the light source aperture (253, as seen in at least fig. 2), and an emission surface (the surface of the LGP 150 closer to the cover plate 190); 
a reflective surface (240, at least fig. 2) disposed on a side of the light guiding panel (150) opposite the emission surface (as seen in at least fig. 2); and 
a plurality of light sources (270, at least fig. 2) projecting light into the light guiding panel (150) through the edge surface of the light guiding panel (150), the plurality of light sources (270) including 
a first light source (a portion of 270) projecting light into the light diffusion panel and out of the light diffusion panel through the first emission surface section, the light projecting from the first light source having a first characteristic (as disclosed in at least column 10, lines 4-10), and 
a second light source (a second portion of 270) projecting light into the light diffusion panel and out of the light diffusion panel through the second emission surface section the light projecting from the second light source having a second characteristic, the second characteristic being different from the first characteristic (as disclosed in at least column 10, lines 4-10).
Tickner further discloses including diffusive means in conjunction with the light guide panel (as disclosed in at least column 8, line 61-column 9, line7).
Parker teaches a similar luminaire including a light diffusion panel (12, at least fig. 17) including a light source aperture (98, at least fig. 17) defined therein, an edge surface (26, at least fig. 17) bounding the light source aperture (98), and an emission surface (22 or 24, at least fig. 17), the emission surface (22 or 24) including at least two different emission surface sections (108 and 110, as seen in at least fig. 17, as disclosed in at least paragraphs [0077-0087]).  Parker, whilst showing a repeating pattern of the two emission surface sections in fig. 17, further suggestion arranging the two sections in any desired arrangement is within the ordinary skill of one having ordinary skill in the art (a disclosed in at least paragraph [0087]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to try making Tickner’s suggested combination of light guide plate and additional diffusion layer into an unitary light diffusion panel, as taught by Parker and further including Parker’s first emission surface section and Parker’s second emission surface section disposed on an opposite sides of Tickner’s light source aperture from the first emission surface section.
One would have been motivated to do so based on the suggestions found in both Tickner and Parker.  Furthermore, one having ordinary skill in the art before the effective filing date would have recognized the desirability of including diffusive elements within a light guide plate as it allows for a thinner overall device and eliminates any room for error from misalignment between the optical layers; and further one would have recognized the desirability have a variety of focused lights dependent on the intended tasks below.

Regarding claim 5, Tickner discloses a frame (at least 180, as seen in at least fig. 2) coupled to the housing (as disclosed in at least column 4, lines 9-28), a portion of the frame (180) projecting through the light source aperture (253), the plurality of light sources (270) coupled to the portion of the frame.

Regarding claim 6, Tickner discloses the frame (180) includes a support flange supporting a portion of the light diffusion panel (as disclosed in at least column 4, lines 9-28, as seen in at least fig. 2).

Regarding claim 7, Tickner discloses the reflective surface (240) is an interior surface of the housing (as disclosed in at least column 8, lines 23-39).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tickner as applied to claim 1 above, and further in view of Parker and Lin (US 2012/0014128; hereinafter “Lin”).
Regarding claims 2-4, Tickner, as modified by Parker, discloses the claimed invention as indicated above.
Tickner, as modified by Parker, does not specifically disclose further optical features between the emission surface and reflective surface.
One having ordinary skill in the art recognizes there are a host of optical features that could be included to desirably modify the light that gets emitted from Tickner’s luminaire—for example, grooves, prisms, diffusive particles whether integrally formed or as an independent layer. 
Lin teaches a plurality of optical features, some of which are disposed within the LGP (at least 1262) and some are disposed on a surface opposite to the emission surface (1263) disposed between the emission surface and the reflective surface (as disclosed in at least paragraph [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Lin’s plurality of optical features on the surface of Tickner’s light guiding plate, as modified by Parker, such that that leaves a plurality of optical features between the emission surface and reflective surface.
One would have been motivated to do so to desirably direct the light to an appropriate surface below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as teaching similar luminaires having at least LEDs disposed within at least one aperture within a light guide having some sort of optical features:

Diana et al. (US 2019/0377128)
Vissenberg et al. (US 2013/0003409)
Durkee (US 2014/0211496)
Creasman et al. (US 2022/0026620)
Yoneda (US 2009/0129121)
Sampsell (US 9,004,722)
Boomgaarden (US 11,029,008)
Kotanti et al. (WO 2014/038117)
Lonsdale (EP 2 982 899)
Kim et al. (US 2020/0073046)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTRF 8:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/            Primary Examiner, Art Unit 2875